DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Taboada on June 27, 2022
The application has been amended as follows: 
Claim 10, line 14, insert the word “of” after “leg”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 15, 16, 18-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including wherein a top of the annular body includes an annular trap groove configured to collect any coolant that leaks onto the annular body.
Claims 10, 11 and 14 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a cover ring having an annular body, wherein a first leg of the cover ring extends downward from a radially outer edge of the annular body, wherein the first leg is disposed radially outward of the first inner lip of the process shield to define a tortuous gas flow path therebetween, wherein a second leg the cover ring extends downward from the annular body at a location between the first leg and a radially inner surface of the annular body, wherein the second leg extends between the first inner lip and the second inner lip when the cover ring is disposed on the process shield.
Claim 21 is allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including an annular body having an upper portion and a lower portion extending downward and radially inward from the upper portion, wherein the annular body includes an inner surface having a first segment that extends downward, a second segment that extends radially outward from the first segment, a third segment that extends downward from the second segment, a fourth segment that extends radially outward from the third segment, a fifth segment that extends downward from the fourth segment, a sixth segment that extends radially inward from the fifth segment, a seventh segment that extends downward from the sixth segment, an eighth segment that extends radially inward from the seventh segment, a first inner lip extending upward from the eighth segment, and a second inner lip extending upward from the eighth segment radially inward from the first inner lip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 27, 2022